Order dated July 8, 1933, fixing the allowance and compensation of the referee at the sum of $1,000, and order dated October 9, 1933, denying a motion for a modification of said order of July 8, 1933, modified so as to allow the referee, appellant, the sum of $3,000 as and for his additional allowance and compensation, and as so modified affirmed, without costs. The court erred in discretion in failing to appraise at the amount agreed to by the parties, the valuable services of the referee, properly performed in a difficult and extraordinary situation. Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.